Citation Nr: 0947665	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  04-27 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The case later came under the jurisdiction of the RO 
in Los Angeles, California.   
 
A hearing was held at the Board before the undersigned acting 
Veterans Law Judge in January 2008.  In August 2008, the 
Board issued a decision denying service connection for a 
lumbar spine disorder.

The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In June 2009, the 
Secretary of Veterans Affairs and the Veteran, through his 
attorney, filed a joint motion for partial remand (Joint 
Motion).  That motion was granted by the Court later that 
month.  The case has now been returned to the Board for 
further appellate review.   

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed that a remand is 
warranted in this case.  It was noted that the Veteran claims 
to have injury his back during combat while jumping into fox 
holes.  Therefore, service personnel records which might tend 
to prove that he had participated in combat would be highly 
relevant to his claim.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); see also Collette v. Brown, 82 F.3d 389 (1996) 
(providing a relaxed evidentiary standard of proof with 
respect to the issue of an in-service injury for any injury 
alleged to have been incurred in combat).

VA, however, has made no attempt to obtain these records.  
Therefore, the Joint Motion stated that a remand is warranted 
for VA to request the Veteran's service personnel records 
and, upon receipt of such records, to consider whether a VA 
examination is warranted in this case.  See 38 U.S.C.A. § 
5103A(d) and 38 C.F.R.   § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Although not mentioned in the Joint Motion, the record also 
reflects that the Veteran took a disability retirement from 
his job with a railroad company in June 2000.  Therefore, an 
attempt to obtain these records is also warranted.  See 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(1)

Accordingly, the case is REMANDED for the following action:

1.  Make all necessary arrangements to 
obtain copies of all documents pertaining 
to the Veteran's disability retirement 
from a railroad company in June 2000.  If 
such records are unavailable, or the 
search for any such records otherwise 
yields negative results and further 
attempts to obtain these records would be 
futile, then this should be clearly 
documented in the claims file and the 
Veteran appropriately notified. 

2.  Obtain the Veteran's complete service 
personnel records file.  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  Cases in which 
VA may conclude that no further efforts 
are required include those in which the 
Federal department or agency advises VA 
that the requested records do not exist 
or the custodian does not have them.  The 
RO should provide appropriate notice if 
such records cannot be obtained.  
38 C.F.R. § 3.159.

3.  If, and only if, the Veteran's 
service personnel records show that he 
participated in combat, then schedule the 
Veteran for a VA examination to determine 
the etiology of any current lumbar spine 
disorder.  The claims file must be made 
available to the examiner for review.  
Following a review of the pertinent 
history in the claims file, as well a 
physical examination of the Veteran's 
back, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (meaning 50 percent or 
greater probability) that any disability 
involving the lumbar spine is related to 
an incident in service, including jumping 
into fox holes during combat.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

4.  Then readjudicate the claim of 
entitlement to service connection for a 
lumbar spine disorder in light of the 
additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, 
send him and his representative a 
Supplemental Statement of the Case and 
give them an opportunity to respond to it 
before returning the record to the Board 
for further appellate review..

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


